Citation Nr: 0930572	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  04-33 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable rating for left knee 
anterior cruciate ligament deficiency from January 1, 2003.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from 
March 2002 to August 2002, and on active duty from February 
2003 to June 2003.  He also had prior inactive service with 
the United States Army Reserves.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  In this decision the RO granted, in 
pertinent part, service connection for left knee anterior 
cruciate ligament deficiency assigning a 10 percent rating 
effective August 24, 2002, a 100 percent temporary total 
rating effective November 13, 2002 (based on surgical or 
other treatment necessitating convalescence), and a 
noncompensable rating from January 1, 2003.  Only the 
noncompensable rating is at issue.  In July 2006, the Veteran 
testified before the undersigned Veterans Law Judge at a 
Board hearing at the RO.  In February 2007, the Board 
remanded this matter to the Appeals Management Center (AMC) 
for additional development.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required on his part.


REMAND

During the pendency of this appeal, in December 2007, the RO 
assigned the Veteran a separate compensable rating of 10 
percent for mild left knee osteoarthritis and severe left 
knee chondromalacia patellae, effective November 2, 2007.  
The RO noted in this decision that this issue was 
"ancillary" to the issue on appeal and "inextricably 
intertwined" with the appellate issue on appeal.  
Thereafter, in written argument in July 2009, the Veteran's 
representative raised a claim of entitlement to an effective 
date earlier than November 2, 2007, for the assignment of a 
10 percent rating for mild left knee osteoarthritis and 
severe left knee chondromalacia patellae.  He stated that 
both left knee disabilities were "inextricably intertwined" 
and relayed the Veteran's request for a compensable rating 
for his service-connected left knee disability prior to 
November 2007.  

As the Veteran's presently perfected appeal stems from an 
initial grant of service connection, the Board must consider 
the possibility of separate ratings for separate periods of 
time.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.).  The Board thus finds 
that the issue of entitlement to an effective date earlier 
than November 2, 2007, for the assignment of a 10 percent 
rating for mild left knee osteoarthritis and severe left knee 
chondromalacia patellae is inextricably intertwined with the 
issue of entitlement to an initial compensable rating for 
left knee anterior cruciate ligament deficiency from January 
1, 2003.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (two issues are "inextricably intertwined" when they 
are so closely tied together that a final Board decision 
cannot be rendered unless both issues have been considered).  
Therefore, the latter issue for an initial compensable rating 
must be remanded pending resolution of the Veteran's claim 
for an earlier effective date.

In addition, the RO should consider and take appropriate 
action with respect to the Veteran's representative's July 
2009 argument that the November 2007 VA examination report 
does not adequately contain functional loss findings as set 
out by the United States Court of Appeals for Veterans Claims 
in Deluca v. Brown, 8 Vet App 202 (1995).  See also 38 C.F.R. 
§ 4.40, 4.45, 4.59.

While the Board regrets that a remand of this matter will 
further delay a final decision in the claim on appeal, it 
finds that such action is necessary to ensure that the 
appellant is afforded full due process of law.   

Accordingly, the case is REMANDED for the following action:

1.  Copies of current treatment records, 
VA and non-VA, covering the period from 
November 2007 to the present, should be 
obtained and added to the claims folder.

2.  The RO/AMC should adjudicate the issue 
of  entitlement to an earlier effective 
date for the assignment of a 10 percent 
rating for mild left knee osteoarthritis 
and severe left knee chondromalacia 
patellae.  The Veteran and his 
representative should be notified thereof, 
including appellate rights.  The Veteran 
and his representative are hereby reminded 
that to obtain appellate jurisdiction of 
an issue not currently in appellate 
status, a timely appeal (Notice of 
Disagreement and, after issuance of a 
Statement of the Case, a substantive 
appeal) must be perfected.

3.  The RO/AMC should also readjudicate 
the issue of entitlement to an initial 
compensable rating for left knee anterior 
cruciate ligament deficiency from January 
1, 2003.  If the claim is not granted in 
full, a supplemental statement of the case 
should be provided to the appellant and 
his representative.  They should be 
provided an adequate opportunity to 
respond.

4.  Following completion of the above, the 
case should be returned to the Board for 
appellate review of the Veteran's claim 
for an initial compensable rating for left 
knee anterior cruciate ligament deficiency 
from January 1, 2003, along with any other 
issue perfected on appeal, unless the 
Veteran notifies the RO in writing that he 
is withdrawing his appeal(s).

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

